DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/13/22, have been fully considered by the examiner but they are moot in in view of the new grounds of rejected necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 states “wherein the reference volume separates the first conductor and the second conductor.”  However, claim 1 establishes: the reference volume is in communication with the external environment, the diaphragm separates the reference volume and the external environment and [the diaphragm] is disposed between the first conductor and the reference volume.  Therefore, the claims are directed to an invention which the reference volume separates the first conductor and second conductor; the diaphragm separates the reference volume and the external environment; and the diaphragm is disposed between the first conductor and the reference volume.   Applicant has not pointed out where the new claim is supported, nor does there appear to be written description of claim 9 in the application as filed. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Laming et al. (US20070284682 herein after “Laming”). 
Claim 1: Laming discloses a device comprising: a transducer (capacitive microphone device shown in Fig. 2, 3) comprising: 
          a first conductor (back-plate 14); 
          a diaphragm (membrane 11) configured to move relative to the first conductor ([0027] The capacitive microphone device comprises a flexible membrane 11 that is free to move in response to pressure differences generated by sound waves. Therefore, the membrane 11 is free to move relative to the back-plate 14);
	the transducer at least partially defining a reference volume (back volume 33) in communication with an external environment (the back volume 33 communicates with the external environment through bleed holes 15 which connect the first cavity 9 and second cavity 17 [0028]) and the diaphragm separating the reference volume and the external environment and disposed between the first conductor and the reference volume (see Fig. 2); and 
	a controller operably coupled to the transducer and configured to determine an air pressure of the external environment based at least in part on movement of the diaphragm ([0095] the device is configured to operate as either a microphone, ultrasonic transducer, or a pressure sensor.  [0039] The operation of the microphone will now be briefly described. In response to a sound wave corresponding to a pressure wave incident on the microphone, the membrane 11 is deformed slightly from its equilibrium position. The distance between the lower electrode 13 and the upper electrode 23 is correspondingly altered, giving rise to a change in capacitance between the two electrodes that is subsequently detected by electronic circuitry (not shown).)

Claim 10: Laming discloses the device of claim 1, further comprising a die (back-plate 14, Fig. 2, 3) supporting the first conductor (second electrode 23) and the diaphragm (membrane 11), wherein the die defines at least a portion of the reference volume (the back-plate 14 extends to the edges of the substrate 1 and supports the second electrode 23 and the membrane 11, as well as defining a portion of the reference volume 33, Figs. 2, 3).

Claim 19: Laming discloses a method of determining air pressure of an external environment comprising: moving a diaphragm (flexible membrane 11) of a transducer (Figs. 2, 3) and changing a size of a reference volume (back-volume 33) defined at least partially by the transducer, the reference volume being vented to the external environment (the back volume 33 communicates with the external environment through bleed holes 15 which connect the first cavity 9 and second cavity 17 [0028]) and the diaphragm (membrane 11) disposed between a first conductor (second electrode 23) and the reference volume (back-volume 33); and determining the air pressure of the external environment based at least in part on movement of the diaphragm of the transducer ([0095] the device is configured to operate as either a microphone, ultrasonic transducer, or a pressure sensor.  [0039] The operation of the microphone will now be briefly described. In response to a sound wave corresponding to a pressure wave incident on the microphone, the membrane 11 is deformed slightly from its equilibrium position. The distance between the lower electrode 13 and the upper electrode 23 is correspondingly altered, giving rise to a change in capacitance between the two electrodes that is subsequently detected by electronic circuitry (not shown).).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Laming. 
Claim 11: Laming teaches the device of claim 1, previous.  Laming fails to teach a lid and a base, wherein the lid and the base form a cavity, and wherein the transducer is within the cavity.
	However, the use of a housing to protect a device is well known in the art.  Using a housing including a lid and a base allows the device to be positionable onto the base and safety secured within a cavity formed by a lid and a base.  Housings can protect from water, dirt, debris, and mechanical damage to the device. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to house the device of Laming within a lid and base in order to protect the device from dirt, debris, water, and mechanical damage.

Claim 12:  Laming teaches the device of claim 11, previous.  Laming teaches wherein the transducer is configured to be a microphone ([0095] Furthermore, the method described in the embodiment above may be used to fabricate a pressure sensor or fabricate an array on a substrate, the array comprising any or all of: a microphone; an ultrasonic transducer; and a pressure sensor. The array, combined with appropriate electronics and signal processing could provide a directionally selective microphone.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laming in view of Williams (US3374671 herein after “Williams”).

Claim 2:  Laming teaches the device of claim 1, previous.  Laming fails to teach wherein the controller is further configured to determine elevation based at least in part on the air pressure of the external environment.
	However, Williams teaches a transducer 10, Fig. 1, wherein a side of the diaphragm 14 is exposed to ambient pressure and the other side of the diaphragm has a pressure corresponding to a previous atmospheric pressure of the device (col. 1, lines 40-45, col. 3, lines 24-32).  
	Elevation has a correlation to ambient/atmospheric pressure, as taught by Williams, and therefore the elevation can be determined from a detected pressure.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Miller in order to determine elevation based in part on the air pressure of the external environment as taught by Williams and thereby have a pressure switch which can indicate a threshold elevation from the detected pressure. 

Claims 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laming in view of further in Miller (US20050252300 herein after “Miller”) further in view of Thalmayr et al. (US9954513 herein after “Thalmayr”) further in view of Dimeff (US3295360 herein after “Dimeff”).

Claim 3:  Laming teaches the device of claim 1, previous.  Laming fails to teach wherein the controller is configured to determine the air pressure of the external environment based at least in part on a resonance frequency of the transducer.
	However, Miller teaches a pressure sensor 900 configured to determine the air pressure of the external environment based at least in part on the resonance frequency of the transducer ([0044]  FIG. 9 illustrates a pressure sensor 900 adapted to respond to a resonator element 902 and an associated oscillator circuit 904 disposed within the volume 906 of the enclosure. Pressure on the outside of the diaphragm 906 causes it to flex inwardly into the enclosure thereby reducing the volume 904 of the enclosure and the distance between the diaphragm 908 and the resonator element 902. The resonant frequency of the pressure switch 900 varies with the distance between the diaphragm 908 and the resonator element 902 and the oscillator circuit 902 is responsive to the resonant frequency of the resonant cavity. The resonant frequency represents an instant pressure value. Thus, the pressure sensor 900 is capable of variable pressure measurement meaning that it is capable of identifying an instant pressure value rather than being limited to indicating when a certain set-point threshold has been crossed.).  
	Thalmayr teaches that mechanical resonating structures for use with pressure sensors (col. 1, line 27) can be beams, cantilevers, free-free bridges, free-clamped bridges, clamped-clamped bridges, discs, rings, prisms, cylinders, tubes, spheres, shells, springs, polygons, diaphragms and tori (col. 5, lines 52- col. 6, line 2).  Therefore, different resonant structures are known in the art and can be designed to be compatible with surrounding components, operating environment, and suitable cost.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable resonator shape including a diaphragm as it is a within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions. 
	Dimeff teaches an A.C. driving voltage for driving a diaphragm 10, Figs. 1, 2.  The changes in resonance of the diaphragm are indicative of the pressure of gas within the cavity 14. (col. 5, lines 1-23.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the diaphragm of Dimeff with the invention of Laming further in view of Miller further in view of Thalmayr in order to have a configurable sensitivity by increasing or decreasing the tension on the diaphragm.

Claim 4: Laming in view of Miller further in view or Thalmayr further in view of Dimeff teaches the device of claim 3, previous.  Laming fails to teach wherein the controller is configured to determine the air pressure of the external environment based at least in part on the resonance frequency of the transducer and a relationship between the resonance frequency of the transducer and the air pressure.
	However, Miller teaches [0044]  FIG. 9 illustrates a pressure sensor 900 adapted to respond to a resonator element 902 and an associated oscillator circuit 904 disposed within the volume 906 of the enclosure. Pressure on the outside of the diaphragm 906 causes it to flex inwardly into the enclosure thereby reducing the volume 904 of the enclosure and the distance between the diaphragm 908 and the resonator element 902. The resonant frequency of the pressure switch 900 varies with the distance between the diaphragm 908 and the resonator element 902 and the oscillator circuit 902 is responsive to the resonant frequency of the resonant cavity. The resonant frequency represents an instant pressure value. Thus, the pressure sensor 900 is capable of variable pressure measurement meaning that it is capable of identifying an instant pressure value rather than being limited to indicating when a certain set-point threshold has been crossed.  
	Likewise, Dimeff teaches an A.C. driving voltage for driving a diaphragm 10, Figs. 1, 2, wherein t
the changes in resonance of the diaphragm are indicative of the pressure of gas within the cavity 14. (col. 5, lines 1-23.)
	Therefore, the relationship between a resonator and surrounding air pressure is understood and taught by Miller and Dimeff.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Laming with the teachings of Miller further in view or Thalmayr further in view of Dimeff in order to have a configurable sensitivity by increasing or decreasing the tension on the diaphragm.

Claim 5: Laming teaches the device of claim 1, previous.  Laming fails to teach wherein the controller is configured to supply an alternating voltage to the diaphragm and the first conductor to electrostatically actuate the diaphragm and cause movement of the diaphragm relative to the first conductor.
	However, Miller teaches the pressure sensor 900 including a resonator 902 which has a detectable resonant frequency which changes corresponding to the surrounding pressure which is affected by movement of the diaphragm.  Miller fails to teach how the resonator is driven and that the resonator is a diaphragm.  
	However, Thalmayr teaches that mechanical resonating structures for use with pressure sensors (col. 1, line 27) can be beams, cantilevers, free-free bridges, free-clamped bridges, clamped-clamped bridges, discs, rings, prisms, cylinders, tubes, spheres, shells, springs, polygons, diaphragms and tori (col. 5, lines 52- col. 6, line 2).  Therefore, different resonant structures are known in the art and can be designed to be compatible with surrounding components, operating environment, and suitable cost.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable resonator shape including a diaphragm as it is a within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions. 
	Laming in view of Miller further in view of Thalmayr fails to teach wherein the controller is configured to supply an alternating voltage to the diaphragm and the first conductor to electrostatically actuate the diaphragm and cause movement of the diaphragm relative to the first conductor.
	However, Dimeff teaches an A.C. driving voltage for driving a diaphragm 10, Figs. 1, 2.  The changes in resonance of the diaphragm are indicative of the pressure of gas within the cavity 14. (col. 5, lines 1-23.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the diaphragm of Dimeff with the invention of Miller in view of Miller2 further in view of Thalmayr in order to have a configurable sensitivity by increasing or decreasing the tension on the diaphragm.

Claim 20:  Laming teaches the method of claim 19, previous.  Laming fails to teach wherein determining the air pressure of the external environment includes determining the air pressure based at least in part on a resonance frequency of the transducer.
	However, Miller teaches a pressure sensor 900 configured to determine the air pressure of the external environment based at least in part on the resonance frequency of the transducer ([0044]  FIG. 9 illustrates a pressure sensor 900 adapted to respond to a resonator element 902 and an associated oscillator circuit 904 disposed within the volume 906 of the enclosure. Pressure on the outside of the diaphragm 906 causes it to flex inwardly into the enclosure thereby reducing the volume 904 of the enclosure and the distance between the diaphragm 908 and the resonator element 902. The resonant frequency of the pressure switch 900 varies with the distance between the diaphragm 908 and the resonator element 902 and the oscillator circuit 902 is responsive to the resonant frequency of the resonant cavity. The resonant frequency represents an instant pressure value. Thus, the pressure sensor 900 is capable of variable pressure measurement meaning that it is capable of identifying an instant pressure value rather than being limited to indicating when a certain set-point threshold has been crossed.).  
	Thalmayr teaches that mechanical resonating structures for use with pressure sensors (col. 1, line 27) can be beams, cantilevers, free-free bridges, free-clamped bridges, clamped-clamped bridges, discs, rings, prisms, cylinders, tubes, spheres, shells, springs, polygons, diaphragms and tori (col. 5, lines 52- col. 6, line 2).  Therefore, different resonant structures are known in the art and can be designed to be compatible with surrounding components, operating environment, and suitable cost.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable resonator shape including a diaphragm as it is a within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions. 
	Dimeff teaches an A.C. driving voltage for driving a diaphragm 10, Figs. 1, 2.  The changes in resonance of the diaphragm are indicative of the pressure of gas within the cavity 14. (col. 5, lines 1-23.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the diaphragm of Dimeff with the invention of Laming further in view of Miller further in view of Thalmayr in order to have a configurable sensitivity by increasing or decreasing the tension on the diaphragm.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Laming in view of Miller further in view of Thalmayr further in view of Dimeff further in view of Besling et al. (US8833171 herein after “Besling”).
Claim 6: Laming in view of Miller further in view of Thalmayr further in view of Dimeff teaches the device of claim 5, previous.  
	Laming in view of Miller further in view of Thalmayr fails to teach wherein the controller is configured to apply alternating current to the diaphragm at varying frequencies and the controller is further configured to determine the air pressure of the external environment based at least in part on determining a frequency of the alternating voltage at which a phase change of the voltage occurs.
	Dimeff teaches a variable frequency oscillator 19 to drive a diaphragm (col. 5, lines 15-23) using an alternating current supplied to the diaphragm.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to supply an alternating current to the diaphragm in order to vibrate the diaphragm at a specified frequency and amplitude in order to be able to also detect the density as well as the pressure of the gas within the cavity.
	Dimeff fails to teach wherein the controller is further configured to determine the air pressure of the external environment based at least in part on determining a frequency of the alternating voltage at which a phase change of the voltage occurs.
	However, Besling teaches wherein the controller is further configured to determine the air pressure of the external environment based at least in part on determining a frequency of the alternating voltage at which a phase change of the voltage occurs (claim 2: wherein the sensor is configured and arranged to detect a frequency-based characteristic of the membrane by detecting the frequency above which at least one of the membrane amplitude and membrane phase starts to decrease, and provide the indication of the pressure in the chamber based upon the detected frequency.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Laming in view of Miller further in view of Thalmayr further in view of Dimeff with the teachings of Besling in order to be able to detect a frequency-based characteristic of the membrane in order to determine pressure at the membrane. 

Claim 7:  Laming teaches the device of claim 1, previous.  Laming fails to teach wherein the controller is configured to supply voltage to the diaphragm and cause the diaphragm to vibrate which changes the size of the reference volume.
	However, Miller teaches the pressure sensor 900 including a resonator 902 which has a detectable resonant frequency which changes corresponding to the surrounding pressure which is affected by movement of the diaphragm.  Miller fails to teach how the resonator is driven and that the resonator is a diaphragm.  
	Thalmayr teaches that mechanical resonating structures for use with pressure sensors (col. 1, line 27) can be beams, cantilevers, free-free bridges, free-clamped bridges, clamped-clamped bridges, discs, rings, prisms, cylinders, tubes, spheres, shells, springs, polygons, diaphragms and tori (col. 5, lines 52- col. 6, line 2).  Therefore, different resonant structures are known in the art and can be designed to be compatible with surrounding components, operating environment, and suitable cost.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable resonator shape including a diaphragm as it is a within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions. 
	Laming in view of Miller further in view of Thalmayr fails to teach wherein the controller is configured to supply voltage to the diaphragm and cause the diaphragm to vibrate which changes the size of the reference volume.
	However, Dimeff teaches an A.C. driving voltage for driving a diaphragm 10, Figs. 1, 2.  The changes in resonance of the diaphragm are indicative of the pressure of gas within the cavity 14. (col. 5, lines 1-23.)
	Besling teaches wherein the controller is configured to supply voltage to the diaphragm and cause the diaphragm to vibrate which changes the size of the reference volume (col. 7, lines 53-55: the bias applied to the electrodes 201, 202 causes actuation of the membrane and changes the size of the volume between the membrane 203 and the planar electrode 202).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the diaphragm of Dimeff and Besling with the invention of Laming in view of Miller further in view of Thalmayr in order to have a configurable sensitivity of the device by increasing or decreasing the tension on the diaphragm.

Claim 8: Laming in view of Miller further in view of Thalmayr further in view of Dimeff further in view of Besling teaches the device of claim 7, previous.  The device of Laming detects a change in distance between the lower electrode 13 and the upper electrode 23 [0039]. 
	Laming in view of Miller further in view of Thalmayr further in view of Dimeff fails to teach wherein the diaphragm includes a second conductor and a substrate, wherein to determine the air pressure of the external environment, the controller is configured to determine an electric potential between the first conductor and the second conductor which changes over time with vibration of the diaphragm.
	However, Besling teaches wherein the diaphragm includes a second conductor (electrode 201) and a substrate (substrate 209), wherein to determine the air pressure of the external environment, the controller is configured to determine an electric potential between the first conductor 202 and the second conductor 201 which changes over time with vibration of the diaphragm (col. 9, line 65-col. 10, line 13: The membrane is excited by the electrostatic force and its motion is detected by measuring the capacitive current (the capacitance between the electrodes 201 and 202 is a function of the distance z.sub.0+.DELTA.z)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Laming in view of Thalmayr further in view of Dimeff with the teaching of Besling in order to detect a pressure using frequency based characteristics of the membrane as it is a known technique of operating a microphone/pressure sensor. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US20020067663,  US20070113664 teach an acoustic transducer including similar structure of first conductor, diaphragm, and reference volume. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        11/8/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855